In an action to recover damages for breach of an employment agreement in which the defendant asserted counterclaims to recover damages for breach of the employment agreement, the plaintiff appeals from (1) a judgment of the Supreme Court, Suffolk County (Eerier, J.), entered August 23, 2004, and (2) a resettled judgment of the same court entered February 24, 2005, which, upon a jury verdict, is in favor of the defendant and against him in the sum of $251,102.27.
Ordered that the appeal from the judgment entered August 23, 2004 is dismissed, as that judgment has been superseded by the resettled judgment entered February 24, 2005; and it is further,
Ordered that the resettled judgment entered February 24, 2005 is reversed, on the law, the judgment is vacated, and the matter is remitted to the Supreme Court, Suffolk County, for a new trial, with costs to abide the event.
In light of, inter alia, the erroneous, confusing, and incomplete jury charge concerning the parties’ conflicting claims as to who breached their employment contract, which resulted in prejudice to the plaintiff, a new trial is required (see Maloney Carpentry, Inc. v Budnick, 19 AD3d 378 [2005]; Penny W. Budoff, P. C. v Jenkins, 143 AD2d 250 [1988]). Miller, J.R, Ritter, Goldstein and Lunn, JJ., concur.